Exhibit 10.20

 

LOGO [g302389g03j32.jpg]

November 23rd 2016

Bob Kelly

[personal e-mail]

Re: Outside Director Position on the Board of Directors of Nimble Storage, Inc.

Dear Bob:

I am very pleased to offer you the position of Director on the NIMBLE STORAGE,
INC. (“Nimble”) Board of Directors (the “Board”). Upon your acceptance of the
terms provided herein, I will recommend to the Board that you be nominated as a
Director, to be appointed promptly following your acceptance of this offer
letter.

In consideration for your service as a Director on the Nimble Board, pursuant to
the terms of Nimble’s 2013 Equity Incentive Plan (the “Plan”), you will be
granted RSUs (the “Outside Director RSUs”) with value of $490,000 based on the
greater of (i) the average of the closing prices of Nimble common stock on the
NYSE for the 30 calendar days prior to the date of grant and (ii) $10.00. Your
Outside Director RSUs will commence vesting on one of the dates of March 10,
June 10, September 10 or December 10 that occurs immediately after your
appointment by the Board. The Outside Director RSU will vest equally in 6-month
increments over three years from the vesting commencement date, for so long as
you continue to serve as a Director for Nimble. In the event there is a
Corporate Transaction (as defined in the Plan), 100% of your then-unvested RSUs
will vest immediately prior to such Corporate Transaction. Beginning in 2017,
you will be eligible for additional equity awards pursuant to policies adopted
by the Board from time to time for director compensation, assuming you have a
minimum of 6 months service at the time Director annual compensation is
approved. All other terms and conditions of the RSUs will be set forth in the
Plan and Nimble’s form of notice of RSU award and agreement and other documents
relating to the Plan, as approved by the Board.

The Board will meet approximately four (4) times per year. Of course, there may
be additional meetings from time to time depending on business requirements.
Throughout your tenure as a Director, the Company will maintain a Directors’ and
Officers’ insurance policy, and you will be covered by this policy by virtue of
your position as a member of the Board (as specified within the terms and
conditions thereof).

In your capacity as a Director on the Nimble Board, you will be expected not to
use or disclose any confidential information, including, but not limited to,
trade secrets of any former employer or other person or entity to whom or which
you have an obligation of confidentiality.

Rather, you will be expected to use only information that is generally known and
used by persons with training and experience comparable to your own, that is
common knowledge in the industry or otherwise legally in the public domain, or
that is otherwise provided or developed by Nimble. In accepting this offer, you
are representing to us that you do not know of any conflict that would restrict
you from serving as a Director on the Nimble Board.

 

Nimble Storage, Inc. | 211 River Oaks Parkway | San Jose, CA 95134 | Tel:
408-432-9600 | Fax: 408-899-5158



--------------------------------------------------------------------------------

In addition, during the term of your services as a Director and after
termination of such services, you will not disclose any Nimble confidential
proprietary information, or any information of a third party provided to you by
Nimble, which includes but is not limited to, all non-public tangible and
intangible manifestations regarding patents, copyrights, trademarks, trade
secrets, technology, inventions, works of authorship, business plans, data or
any other confidential knowledge without the prior written consent of Nimble.

This letter and the stock grant documentation referred to herein, constitutes
the entire agreement between you and Nimble. This agreement supersedes any other
agreements or promises made to you by anyone, whether oral or written, and it
may only be modified in writing signed by a duly authorized officer of Nimble.

If the terms of this letter are acceptable to you, please indicate your
willingness to serve on Nimble’s Board and to assume the obligations described
above by signing and returning this letter below.

Bob, I am personally very excited about your joining our Board!

 

    Very truly yours,     By:  

/s/ Suresh Vasudevan

           Suresh Vasudevan, President & CEO Accepted:      

/s/ Bob Kelly

   

11/24/2016

Bob Kelly     Date